NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-5940-17T4

MARIANO VEGA,

          Petitioner-Appellant,

v.

BOARD OF TRUSTEES,
PUBLIC EMPLOYEES'
RETIREMENT SYSTEM,

     Respondent-Respondent.
___________________________

                    Argued August 5, 2019 – Decided February 20, 2020

                    Before Judges Sabatino, Rose and Mitterhoff.

                    On appeal from the Board of Trustees of the Public
                    Employees' Retirement System, Department of the
                    Treasury, PERS No. 808312.

                    Thomas J. Cammarata argued the cause for appellant
                    (Cammarata, Nulty & Garrigan, LLC, attorneys for
                    appellant; Thomas J. Cammarata, on the briefs).

                    Amy Chung, Deputy Attorney General, argued the
                    cause for respondent (Gurbir S. Grewal, Attorney
                    General, attorney; Melissa H. Raksa, Assistant
            Attorney General, of counsel; Robert S. Garrison, Jr.,
            Deputy Attorney General, on the brief).

      The opinion of the court was delivered by

MITTERHOFF, J.A.D.

      Mariano Vega appeals from the July 20, 2018 final administrative

determination of the Board of Trustees of the Public Employees' Retirement

System (the Board), which ordered the total forfeiture of benefits he earned as a

member of the Public Employees' Retirement System (PERS). While employed

by both the City of Jersey City (Jersey City) and Hudson County, Vega accepted

campaign contributions in exchange for influencing government matters in his

capacity as City Council President in Jersey City. As a result of these acts, Vega

pled guilty in federal court to "[c]onspiracy to obstruct interstate commerce by

extortion under color of official right." 18 U.S.C. § 1951(a).

      After serving a thirty-month sentence, Vega applied for service benefits

through PERS, but the Board denied his application, reasoning that N.J.S.A.

43:1-3.1 mandated total forfeiture of his benefits. Relying on State v. Steele,

420 N.J. Super. 129 (App. Div. 2011), the Administrative Law Judge (ALJ)

reversed the Board's decision in part, ordering it to grant Vega the benefits he

earned by virtue of his Hudson County employment. The Board reviewed the



                                                                          A-5940-17T4
                                        2
ALJ's decision and rejected his interpretation of Steele, thus reaffirming its

initial decision ordering total forfeiture of Vega's benefits.

      Having considered the parties' interpretations of Steele, we conclude that

Steele does not mandate total forfeiture of Vega's benefits. N.J.S.A. 43:1-3(b)

provides for full or partial forfeiture "of the earned service credit or pension or

retirement benefit" where appropriate, but the Board declined to weigh the

statutory factors.   See also N.J.S.A. 43:1-3(c) ("In evaluating a member's

misconduct to determine . . . whether forfeiture or partial forfeiture . . . is

appropriate, the board of trustees shall consider and balance [eleven]

factors[.]"). Accordingly, we vacate the Board's decision in part and remand for

consideration, under N.J.S.A. 43:1-3 only, of whether all or any portion of the

benefits Vega earned from his Hudson County employment should be withheld.

      We recite the following facts from the record. Starting in August 1988,

Vega was employed by Hudson County in various capacities, including Chief of

Social Services, Director of the Department of Public Resources, and finally,

beginning in 2005, Director of the Department of Parks, Engineering, and

Planning. While employed by Hudson County, he was enrolled in PERS. In

July 1997, he became a multiple member of PERS after he was elected to the

position of councilman in Jersey City.


                                                                           A-5940-17T4
                                         3
      From March 2009 through July 2009, while running for re-election for his

Jersey City council seat, Vega met with an individual who, unbeknownst to him,

was an undercover informant. During their meetings, Vega agreed to accept

illegal campaign contributions from the informant in exchange for his assistance

in obtaining government approval for proposed real estate investments in Jersey

City. Although Vega never acted on his promises, the informant sent him

payments totaling $20,000.         Using "straw donors," Vega "unlawfully

convert[ed] corrupt cash payments received from [the informant] into illegal

political contributions . . . by submitting and causing to be submitted, materially

false campaign finance reports."

      On May 26, 2010, Vega pled guilty in federal court to "[c]onspiracy to

obstruct interstate commerce by extortion under color of official right ." 18

U.S.C. § 1951(a). He admitted that he had "conspired to accept and accepted

corrupt payments from an individual, with consent in exchange for Vega's

official action and influence as the City Council President for the Municipal

Council of Jersey City, or for making false statements to agents of the United

States Government." Consequently, he resigned from his Jersey City position

on September 13, 2010, and he was terminated from his Hudson County position




                                                                           A-5940-17T4
                                        4
on September 15, 2010. A few months later, he was served with a judgment and

order of forfeiture, barring him from future public employment.

      On April 11, 2011, a judgment of conviction was entered in the United

States District Court for the District of New Jersey. Vega was sentenced to

thirty months' imprisonment and two years' supervised release. He was also

ordered to forfeit the $20,000 he received and to pay a $1000 fine.

      On October 28, 2014, at the age of sixty-five, Vega applied for service

retirement benefits through PERS. The Board considered Vega's application at

its December 14, 2016 meeting and, thereafter, issued a letter denying his

application. It considered the factors set forth in Uricoli v. Board of Trustees,

Police & Firemen's Retirement System, 91 N.J. 62, 77-78 (1982), and codified

at N.J.S.A. 43:1-3(c), (the Uricoli factors) and reasoned that because Vega had

been "convicted of a crime that was directly related to his public position, and

the crime is substantially similar to an enumerated offense outlined in N.J.S.A.

43:1-3.1[,] . . . any and all pension benefits resultant from . . . Vega's PERS

membership [are] subject to total forfeiture."

      Vega appealed the Board's decision and requested a hearing before the

Office of Administrative Law (OAL), contesting the forfeiture of the benefits he

earned through his Hudson County employment because the crime to which he


                                                                         A-5940-17T4
                                        5
pled guilty only related to his Jersey City employment. The Board granted

Vega's request, and the OAL assigned the matter to ALJ Julio C. Morejon, who

held the hearing on July 12, 2017. In an April 17, 2018 written decision, ALJ

Morejon reversed the Board's decision and ordered it to grant Vega the benefits

he earned from his Hudson County employment. The ALJ found that the Board's

"Uricoli analysis was not central in its decision." He then considered our

holding in Steele and determined that it required reversal of the Board's decision.

      The Board reviewed the ALJ's decision at its June 20, 2018 meeting, and

on July 20, 2018, it issued a final administrative determination reversing it. The

Board rejected the ALJ's interpretation of Steele, concluding that Steele

supported the total forfeiture of Vega's PERS benefits. This appeal ensued.

      On appeal, Vega contends that the Board erred in ordering total forfeiture

of his retirement benefits because it gave no weight to the fact that his conviction

did not involve his Hudson County employment. Additionally, he contends that

the Board's Uricoli analysis resulted in a decision that was arbitrary, capricious,

and unreasonable.

      Our review of an administrative agency's final decision is limited, and we

will only reverse if "there is a clear showing that it is arbitrary, capricious, or

unreasonable, or that it lacks fair support in the record." Russo v. Bd. of Trs.,


                                                                            A-5940-17T4
                                         6
Police & Firemen's Ret. Sys., 206 N.J. 14, 27 (2011) (quoting In re Herrmann,

192 N.J. 19, 27-28 (2007)). When reviewing administrative sanctions, we may

reverse where the "punishment is so disproportionate to the offense, in light of

all the circumstances, as to be shocking to one's sense of fairness." Herrmann,
192 N.J. at 28-29 (internal quotation mark omitted) (quoting In re Polk, 90 N.J.
550, 578 (1982)). Although we have "no power to act independently as an

administrative tribunal," we may "alter a sanction imposed by an administrative

agency . . . when necessary to bring the agency's action into conformity with its

delegated authority." Id. at 28 (quoting Polk, 90 N.J. at 578). As to matters of

statutory interpretation, our review is de novo. Russo, 206 N.J. at 27 (citing

Toll Bros. v. Township of West Windsor, 173 N.J. 502, 549 (2002)).

      A public officer or employee's "receipt of a public pension or retirement

benefit is . . . expressly conditioned upon the rendering of honorable service."

N.J.S.A. 43:1-3(a). Total or partial forfeiture may be ordered "for misconduct

occurring during the member's public service which renders the member's

service or part thereof dishonorable." N.J.S.A. 43:1-3(b).

      Additionally, a public officer or employee

            who is convicted of any crime set forth in subsection b.
            of this section, or of a substantially similar offense
            under the laws of . . . the United States which would
            have been such a crime under the laws of this State,

                                                                         A-5940-17T4
                                       7
             which crime or offense involves or touches such office,
             position or employment, shall forfeit all of the pension
             or retirement benefit earned as a member of any State
             or locally-administered pension fund or retirement
             system in which he [or she] participated at the time of
             the commission of the offense and which covered the
             office, position or employment involved in the offense.

             [N.J.S.A. 43:1-3.1(a) (emphasis added).]

The crime or offense must have been "related directly to the person's

performance in, or circumstances flowing from, the specific public office or

employment held by the person." Ibid. The enumerated offenses in subsection

(b) include "[N.J.S.A. 2C:27-10], acceptance or receipt of unlawful benefit by

[a] public servant for official behavior." N.J.S.A. 43:1-3.1(b)(11).

      In situations where total forfeiture is not required by N.J.S.A. 43:1-3.1,

forfeiture may still be imposed in full or in part under N.J.S.A. 43:1-3(b).

Corvelli v. Bd. of Trs., Police & Firemen's Ret. Sys., 130 N.J. 539, 552 (1992);

see also N.J.S.A. 43:1-3.1(e) ("Nothing in this section shall . . . preclude the

. . . board of trustees . . . from ordering the forfeiture of all or part of the earned

service credit or pension or retirement benefit of any member . . . for misconduct

occurring during the member's public service pursuant to [N.J.S.A. 43:1 -3],

including in a case where the court does not enter an order of forfeiture pursuant

to this section.").


                                                                               A-5940-17T4
                                          8
      We first address the Board's reliance on N.J.S.A. 43:1-3.1, requiring total

forfeiture upon a member's commission of an enumerated offense.              Vega

concedes that the conduct for which he was convicted under 18 U.S.C. § 1951(a)

also violates N.J.S.A. 2C:27-10. Thus, there is no question that the benefits he

earned from his Jersey City employment were subject to total forfeiture.

However, to determine whether total forfeiture of the Hudson County benefits

was warranted, we consider whether our holding in Steele governs these factual

circumstances.

      In Steele, 420 N.J. Super. at 131-32, the defendant pled guilty to official

misconduct that occurred while he was employed as a business administrator for

the City of Irvington Board of Education. He was a member of the Teachers'

Pension and Annuity Fund (TPAF), and he had almost twenty-nine years of

service credited to TPAF, about thirteen of which were previously earned as a

member of PERS. Id. at 132. Relevant to the current appeal, we considered

whether N.J.S.A. 43:1-3.1 required Steele to forfeit his entire pension benefit,

including the portion he earned through PERS, even though his misconduct was

unrelated to his PERS membership. Id. at 135.

      In construing the statute, we held that it "simply does not reach the benefit

[Steele] earned as a member of PERS and elected to transfer to TPAF." Ibid. If


                                                                           A-5940-17T4
                                        9
the Legislature intended the forfeiture of benefits earned through a different

fund or system, "it could have achieved that goal by eliminating the qualifying

and restrictive language and simply mandated forfeiture of all of the pension or

retirement benefit earned as a member of any State or locally-administered

pension fund or retirement system." Ibid. We added that our interpretation of

the statute "avoid[s] [a] construction[] of statutory language that lead[s] to

results that are absurd given the purpose of the statute." Id. at 136 (citing In re

Tenure Hearing of Young, 202 N.J. 50, 69 (2010)). Ordering total forfeiture of

Steele's benefits "would make the scope of forfeiture entirely dependent upon a

personal decision of the officer or employee unrelated to his abuse of public

employment or position." Ibid.

      Although Steele involved two distinct retirement systems, we conclude

that our reasons for reversing the total forfeiture of Steele's PERS benefits also

warrant reversal of the total forfeiture of Vega's Hudson County PERS benefits.

The statute requires categorically based forfeiture "of the pension or retirement

benefit earned as a member of [the] pension fund or retirement system in which

[the member] participated at the time of the commission of the offense and

which covered the office, position or employment involved in the offense."

N.J.S.A. 43:1-3.1(a) (emphasis added). We read this provision to mean that if a


                                                                           A-5940-17T4
                                       10
member was convicted of an enumerated offense for conduct "involving" a

specific office, position or employment, any benefit earned because of an

unrelated (i.e., not "involved") office, position or employment, even within the

same retirement system, is not subject to categorically based forfeiture under

N.J.S.A. 43:1-3.1.

      Our interpretation prevents a statutory construction that would lead to

absurd results. See Young, 202 N.J. at 69. Were we to adopt the Board's

interpretation of Steele, an employee like Steele, who was a member of two

different retirement systems, would be permitted to retain some of the benefits

he earned, while an employee like Vega, who was employed in two unrelated

positions that happened to be covered by the same retirement system, would be

indiscriminately required to forfeit all of the benefits he earned.            As we

explained in Steele, 420 N.J. Super. at 136, "an interpretation [that] would make

the scope of forfeiture entirely dependent upon a personal decision of the officer

or employee unrelated to his [misconduct]" would result in an absurd

construction of the statute. While "forfeiture of all pension benefits might better

further the Legislature's deterrent goal, . . . that is not what the statute says." Id.

at 135.




                                                                               A-5940-17T4
                                         11
      Having determined that N.J.S.A. 43:1-3.1 does not categorically mandate

the total forfeiture of Vega's benefits earned through his Hudson County

employment, we now consider whether forfeiture is warranted under N.J.S.A.

43:1-3. In determining whether a member's misconduct warrants forfeiture of

earned benefits, the board of trustees is required to balance eleven factors:

            (1) the member's length of service;

            (2) the basis for retirement;

            (3) the extent to which the member's pension has
            vested;

            (4) the duties of the particular member;

            (5) the member's public employment history and record
            covered under the retirement system;

            (6) any other public employment or service;

            (7) the nature of the misconduct or crime, including the
            gravity or substantiality of the offense, whether it was
            a single or multiple offense and whether it was
            continuing or isolated;

            (8) the relationship between the misconduct and the
            member's public duties;

            (9) the quality of moral turpitude or the degree of guilt
            or culpability, including the member's motives and
            reasons, personal gain and similar considerations;

            (10) the availability and adequacy of other penal
            sanctions; and

                                                                          A-5940-17T4
                                       12
            (11) other personal circumstances relating to the
            member which bear upon the justness of forfeiture.

            [N.J.S.A. 43:1-3(c).]

See also Uricoli, 91 N.J. at 77-78. When we examine the Board's analysis of the

Uricoli factors, we must keep in mind that we need not affirm a total forfeiture

where it would shock one's sense of fairness. See Herrmann, 192 N.J. at 28-29.

      In its initial denial of Vega's application for benefits, the Board made

factual findings with respect to each of the Uricoli factors but concluded that

because Vega had been convicted of a crime enumerated in N.J.S.A. 43:1-3.1(b),

he was required to forfeit all benefits earned through PERS. The Board applied

essentially the same analysis in reaching its final determination, and it does not

appear to have engaged in a true balancing of the factors. Therefore, ordering

total forfeiture of the benefits Vega earned from his Hudson County employment

on a categorical basis was arbitrary and capricious, and it lacked fair support in

the record. See Russo, 206 N.J. at 27.

      Balancing the Uricoli factors is a task properly performed by the Board,

and we may not act on its behalf. Accordingly, we vacate the Board's decision

to the extent that it orders total forfeiture of the benefits Vega earned through

his Hudson County employment. We remand for the Board to balance the



                                                                          A-5940-17T4
                                       13
Uricoli factors to determine whether all or any portion of the benefits Vega

earned from his Hudson County employment should be forfeited.

      To the extent we have not specifically addressed any remaining arguments

raised by the parties, we conclude they lack sufficient merit to warrant

discussion in a written opinion. R. 2:11-3(e)(1)(D), (E).

      Vacated in part and remanded for further proceedings consistent with this

opinion. We do not retain jurisdiction.




                                                                       A-5940-17T4
                                      14